DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the RCE filed on 5/17/22.
Claims 1,3-4, 9-11, 14-16, 19 and 21-22 are amended.
Claims 1 - 24 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/17/2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 , 8-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (Pub No: US 2022/0078863 A1) in view of 
Huang et al. (Pub No: US 2020/0296665 A1).

Regarding claim 1. Gupta teaches receiving, by a processor of the IoT device establishing the NIDD data call (Gupta [0041] and [0180] IoT, UEs with processor as shown in Fig 22, exchanging data with device as shown in Fig 13, for subscription to non-IP APNs data delivery interpreted as establishing the NIDD data call ),
 an Access Point Name (APN) connection profile object from a network element ( Gupta [0041] and [0218] for non-IP APNs with a data structure, database object and UE's usage setting parameter interpreted as profile object from a network element), 
the APN connection profile object including an Application Identifier (App ID) list (Gupta [0033] and [0041] Fig 1 for non-IP APNs is identified by a pair of port numbers and EPS bearer ID interpreted as Application Identifier (App ID) list), 
a Reliable Delivery Service (RDS) destination port list, and an RDS source port list (Gupta [0332] and [0343] RDS_PORT_MGMT for RDS port management operations. the command frame can include a source port field, a destination port field, and an application identifier field This command is used to discover the list of all port numbers and associated application on the receiver, to reserve a port on receiver and release a port on the receiver by setting the Port Mgmt Command ), wherein the App ID list indicates App IDs for two or more servers (Gupta [0057] and [0185] Fig 4 Application Identifier 407 interpreted as App IDs by a server pool with one or more network element 1320 as shown in figure 13 interpreted as two or more servers), the RDS destination port list indicates respective RDS destination ports to communicate with the two or more servers( Gupta [0185] by a server pool with one or more network element 1320 as shown in figure 13 interpreted as communicate with the two or more servers ), and the RDS source port list indicates respective RDS source ports to communicate with the two or more servers ( Gupta [0040] and [0185] RDS frames, the UE and the SCEF which source port number will be used for the application and which destination port number will be used for the application intended to receive the frames on the SCEF or P-GW side by a server pool with one or more network element 1320 as shown in figure 13 interpreted as communicate with the two or more servers), and wherein the APN connection profile object correlates the respective RDS destination ports (Gupta [0038 ] and [0041] non-IP APNs interpreted as APN connection profile object, RDS protocol, associated with destination port numbers that use RDS interpreted as correlates the respective RDS destination ports) and the respective RDS source ports with the APP IDs for each of the two or more servers( Gupta [0053] and [0185] and Fig 4 RDS_Reserve_Port Command frame 401 can include Source Port number 403 and Application Identifier 407 by a server pool with one or more network element 1320 as shown in figure 13 interpreted as communicate with the two or more servers).
Gupta does not teach method for supporting multiple simultaneous connections over a single non-Internet Protocol (non-IP) data delivery (NIDD) data call by an Internet of Things (IoT) device.
However Huang teaches a method for supporting multiple simultaneous connections over a single non-Internet Protocol (non-IP) data delivery (NIDD) data call by an Internet of Things (IoT) device ( Huang [0038] and [0051] UE 110 which is IoT Internet of Things enabled device as shown in Fig 2, perform multiple access operations based on an operating system and various applications which perform an operation based on various techniques including, for example, multithreading, parallel processing, pipelining, interleaving interpreted as supporting multiple simultaneous connections over a single non-Internet Protocol (non-IP) NIDD) data ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 2. Gupta and Huang teach the method of claim 1, and Gupta further teaches comprising:
determining, by the processor, an RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object (Gupta [0048] , [0074] and [0207] Fig 20, IoT UEs with processor as shown in Fig 22, with RDS reliable service RDS_Query_Port_List parameter allows the originator to query and destination port number to be used for the application intended to receive the frames on the SCEF or P-GW side based on the security function for the destination server interpreted as LwM2M security object indicating the App ID of the destination server); and
sending, by the processor, uplink traffic including the RDS source port and RDS destination port pair in the NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server (Gupta [0033] and [0040] Fig 20 , IoT UEs with processor as shown in Fig 22, where RDS establishes a peer-to-peer logical link between the UE and SCEF or P-GW. The logical link is identified by a pair of port numbers and EPS bearer ID. RDS frame consists of a header and an information field of variable length. The header contains information about port numbers and the frame number that is used to identify the frame and provide reliable transmission. The information field contains the payload to be transferred between the UE and SCEF or P-GW interpreted as uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).
Gupta does not teach determining, by the processor, an App ID for a destination server based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server
However Huang teaches determining, by the processor, an App ID for a destination server based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server ( Huang [0022] and [0050] through processor, objects is created as an extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 3. Gupta and Huang teach the method of claim 1, and Gupta further teaches comprising: 
determining, by the processor, whether a port query is supported by the IoT device in response to determining that the LwM2M security object indicating the App ID of the destination server does not indicate the RDS destination port and RDS source port pair to communicate with the destination server(Gupta [0048] , [0074] and [0207] Fig 20, IoT UEs with processor as shown in Fig 22, with RDS reliable service RDS_Query_Port_List parameter allows the originator to query that and which destination port number will be used for the application intended to receive the frames on the SCEF or P-GW side based on the security function for the destination server interpreted as LwM2M security object indicating the App ID of the destination server); and
sending, by the processor, a query to a Service Capability Exposure Function (SCEF) in the NIDD data call requesting the RDS source port and RDS destination port pair to communicate with the destination server in response to determining that a port query is supported by the IoT device(Gupta [0033] and [0040] Fig 20 , IoT UEs with processor as shown in Fig 22, where RDS establishes a peer-to-peer logical link between the UE and SCEF or P-GW. The logical link is identified by a pair of port numbers and EPS bearer ID. RDS frame consists of a header and an information field of variable length. The header contains information about port numbers and the frame number that is used to identify the frame and provide reliable transmission. The information field contains the payload to be transferred between the UE and SCEF or P-GW interpreted as uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).
Gupta does not teach determining, by the processor, whether a Lightweight Machine-to-Machine (LwM2M) security object indicating an Application Identifier (App ID) of a destination server indicates an RDS source port and RDS destination port pair to communicate with a server
However Huang teaches determining, by the processor, whether a Lightweight Machine-to-Machine (LwM2M) security object indicating an Application Identifier (App ID) of a destination server indicates an RDS source port and RDS destination port pair to communicate with a server( Huang [0022] and [0050] UE 110 which is IoT Internet of Things enabled device with processor as shown in Fig 2, objects to be created as extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Huang by incorporating the teachings of Gupta.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 4. Gupta and Huang teach the method of claim 3, and Gupta further teaches comprising: determining, by the processor, the RDS source port and RDS destination port pair to communicate with the destination server based on the App ID for the destination server and the APN connection profile object in response to determining that port queries are not supported by the IoT device(Gupta [0048] , [0074] and [0207] Fig 20, IoT UEs with processor as shown in Fig 22, with RDS reliable service RDS_Query_Port_List parameter allows the originator to query and destination port number to be used for the application intended to receive the frames on the SCEF or P-GW side based on the security function for the destination server interpreted as LwM2M security object indicating the App ID of the destination server); and
sending, by the processor, uplink traffic including the RDS source port and RDS destination port pair in the NIDD data call to the SCEF for routing to the destination server(Gupta [0033] and [0040] Fig 20 , IoT UEs with processor as shown in Fig 22, where RDS establishes a peer-to-peer logical link between the UE and SCEF or P-GW. The logical link is identified by a pair of port numbers and EPS bearer ID. RDS frame consists of a header and an information field of variable length. The header contains information about port numbers and the frame number that is used to identify the frame and provide reliable transmission. The information field contains the payload to be transferred between the UE and SCEF or P-GW interpreted as uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).

Regarding claim 5. Gupta and Huang teach the method of claim 4, and Huang further teaches wherein: the IoT device is an LwM2M client device (Huang [0035] IoT enabled device is LWM2M interpreted as IoT device is an LwM2M client device ); and the destination server is an LwM2M server (Huang [0036] LWM2M OMA-DM 230 interpreted as destination server is an LwM2M server) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 6. Gupta and Huang teach the method of claim 5, and Huang further teaches wherein the destination server is a LwM2M bootstrap server(Huang [0036][0070] LWM2M OMA-DM 230 interpreted as destination server is a LwM2M bootstrap server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 8. Gupta and Huang teach the method of claim 2, and Huang further teaches wherein determining the App ID for the destination server based on the LwM2M security object associated with the destination server comprises determining the App ID for the destination server based at least in part on the App ID list in the APN connection profile object( Huang [0022] and [0050] through processor, objects to be created as an extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 9. Gupta and Huang teach the method of claim 1, and Gupta further teaches comprising:
sending, by the processor, uplink traffic including the RDS source port and RDS destination port pair in the NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server in response to determining that the RDS source port (Gupta [0033] and [0040] Fig 20 , IoT UEs with processor as shown in Fig 22, where RDS establishes a peer-to-peer logical link between the UE and SCEF or P-GW. The logical link is identified by a pair of port numbers and EPS bearer ID. RDS frame consists of a header and an information field of variable length. The header contains information about port numbers and the frame number that is used to identify the frame and provide reliable transmission. The information field contains the payload to be transferred between the UE and SCEF or P-GW interpreted as uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server) and RDS destination port pair to initiate communication with the destination server is indicated in the LwM2M security object(Gupta [0048] , [0074] and [0207] Fig 20, RDS reliable service RDS_Query_Port_List parameter allows the originator to query and destination port number to be used for the application intended to receive the frames on the SCEF or P-GW side based on the security function for the destination server interpreted as LwM2M security object indicating the App ID of the destination server).
Gupta does not teach determining, by the processor, whether an RDS source port and RDS destination port pair to initiate communication with the destination server is indicated in a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server.
However Huang teaches determining, by the processor, whether an RDS source port and RDS destination port pair to initiate communication with the destination server is indicated in a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server(Huang [0022] and [0050] UE 110 which is IoT Internet of Things enabled device with processor as shown in Fig 2, where objects is created as an extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.
.

Regarding claim 10. Gupta and Huang teach the method of claim 9, and Gupta further teaches comprising: determining, by the processor, the RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object as a reference into the RDS source port list and the RDS destination port list in response to determining that the RDS source port and RDS destination port pair to initiate communication with the destination server are not indicated in the LwM2M security object (Gupta [0048] , [0074] and [0207] Fig 20, IoT UEs with processor as shown in Fig 22, with RDS reliable service RDS_Query_Port_List parameter allows the originator to query and destination port number to be used for the application intended to receive the frames on the SCEF or P-GW side based on the security function for the destination server interpreted as LwM2M security object indicating the App ID of the destination server).; and
sending, by the processor, uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to the SCEF for routing to the destination server(Gupta [0033] and [0040] Fig 20 , IoT UEs with processor as shown in Fig 22, where RDS establishes a peer-to-peer logical link between the UE and SCEF or P-GW. The logical link is identified by a pair of port numbers and EPS bearer ID. RDS frame consists of a header and an information field of variable length. The header contains information about port numbers and the frame number that is used to identify the frame and provide reliable transmission. The information field contains the payload to be transferred between the UE and SCEF or P-GW interpreted as uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).

Regarding claim 11. Gupta teaches generating, by a processor of a server, an Access Point Name (APN) connection profile object (Gupta [0041] and [0218] IoT UEs with processor as shown in Fig 22, interpreted as generating, by a processor of a server for non-IP APNs with a data structure, database object and UE's usage setting parameter interpreted as profile object from a network element),
including an Application Identifier (App ID) list (Gupta [0033] and [0041] Fig 1 for non-IP APNs is identified by a pair of port numbers and EPS bearer ID interpreted as Application Identifier (App ID) list), a Reliable Delivery Service (RDS) destination port list, and a RDS source port list (Gupta [0332] and [0343] RDS_PORT_MGMT for RDS port management operations. the command frame can include a source port field, a destination port field, and an application identifier field This command is used to discover the list of all port numbers and associated application on the receiver, to reserve a port on receiver and release a port on the receiver by setting the Port Mgmt Command ), wherein the App ID list indicates App IDs for two or more servers(Gupta [0057] and [0185] Fig 4 Application Identifier 407 interpreted as App IDs by a server pool with one or more network element 1320 as shown in figure 13 interpreted as two or more servers), the RDS destination port list indicates respective RDS destination ports to communicate with the two or more servers), and the RDS source port list indicates respective RDS source ports to communicate with the two or more servers (Gupta [0185] by a server pool with one or more network element 1320 as shown in figure 13 interpreted as communicate with the two or more servers ), and wherein the APN connection profile object correlates the respective RDS destination ports and the respective RDS source ports with the APP IDs for each of the two or more servers( Gupta [0185] by a server pool with one or more network element 1320 as shown in figure 13 interpreted as communicate with the two or more servers ); and sending, by the processor of the server, the APN connection profile object to the loT device establishing the NIDD data call(Gupta [0041] and [0180] , for subscription to non-IP APNs data delivery interpreted as establishing the NIDD data call, IoT UEs with processor as shown in Fig 22 exchanging data with device as shown in Fig 13 interpreted as receiving, by a processor of the IoT device ),.
Gupta does not teach method for supporting multiple simultaneous connections over a single non-Internet Protocol (non-IP) data delivery (NIDD) data call by an Internet of Things (IoT) device
However Huang teaches a method for supporting multiple simultaneous connections over a single non-Internet Protocol (non-IP) data delivery (NIDD) data call by an Internet of Things (IoT) device (Huang [0038] and [0051] perform multiple access operations based on an operating system and various applications which perform an operation based on various techniques including, for example, multithreading, parallel processing, pipelining, interleaving interpreted as supporting multiple simultaneous connections over a single non-Internet Protocol (non-IP) NIDD) data).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 12. Gupta and Huang teach the method of claim 11, and Huang further teaches wherein the IoT device is a Lightweight Machine-to-Machine (LwM2M) client device(Huang [0035] IoT enabled device is LWM2M interpreted as IoT device is an LwM2M client device ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 13. Gupta teaches an Internet of Things (IoT) device, 
receive an Access Point Name (APN) connection profile object(Gupta [0041] and [0180] , for subscription to non-IP APNs data delivery interpreted as establishing the NIDD data call, IoT UEs with processor as shown in Fig 22 exchanging data with device as shown in Fig 13 interpreted as receiving, by a processor of the IoT device ),
 including an Application Identifier (App ID) list (Gupta [0033] and [0041] Fig 1 both IP and non-IP APNs is identified by a pair of port numbers and EPS bearer ID interpreted as Application Identifier (App ID) list), 
a Reliable Delivery Service (RDS) destination port list, and an RDS source port list(Gupta [0332] and [0343] RDS_PORT_MGMT for RDS port management operations. the command frame can include a source port field, a destination port field, and an application identifier field This command is used to discover the list of all port numbers and associated application on the receiver, to reserve a port on receiver and release a port on the receiver by setting the Port Mgmt Command ), wherein the App ID list indicates App IDs for two or more servers (Gupta [0057] and [0185] Fig 4 Application Identifier 407 interpreted as App IDs by a server pool with one or more network element 1320 as shown in figure 13 interpreted as two or more servers), the RDS destination port list indicates respective RDS destination ports to communicate with the two or more servers (Gupta [0040] and [0185] RDS frames, the UE and the SCEF which source port number will be used for the application and which destination port number will be used for the application intended to receive the frames on the SCEF or P-GW side by a server pool with one or more network element 1320 as shown in figure 13 interpreted as communicate with the two or more servers), and the RDS source port list indicates respective RDS source ports to communicate with the two or more servers, and wherein the APN connection profile object correlates the respective RDS destination ports(Gupta [0038 ] and [0041] for both IP and non-IP APNs interpreted as APN connection profile object, RDS protocol, associated with destination port numbers that use RDS interpreted as correlates the respective RDS destination ports) and the respective RDS source ports with the APP IDs for each of the two or more servers(Gupta [0053] and [0185] and Fig 4 RDS_Reserve_Port Command frame 401 can include Source Port number 403 and Application Identifier 407 by a server pool with one or more network element 1320 as shown in figure 13 interpreted as communicate with the two or more servers).
Gupta does not teach teaches a processor configured with processor-executable instructions establish a single non-Internet Protocol (non-IP) data delivery (NIDD) data call.
However Huang teaches a processor configured with processor-executable instructions ( Huang [0038] [0050] [0051] UE 110 which is IoT Internet of Things enabled device as shown in Fig 2) of may perform multiple access operations based for non-IP data delivery ( NIDD) data ) 
establish a single non-Internet Protocol (non-IP) data delivery (NIDD) data call( Huang [0038] and [0051] UE 110 which is IoT Internet of Things enabled device as shown in Fig 2 of may perform multiple access operations based for non-IP data delivery ( NIDD) data ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 14. Gupta and Huang teach the IoT device of claim 13, and Gupta further teaches wherein the processor is further configured with processor-executable instructions to: 
determine an RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object(Gupta [0048] ,[0074] and [0207] Fig 20 RDS reliable service RDS_Query_Port_List parameter allows the originator to query that and which destination port number will be used for the application intended to receive the frames on the SCEF or P-GW side based on the security function for the destination server interpreted as LwM2M security object indicating the App ID of the destination server); and
send uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server(Gupta [0033] and [0040] Fig 20 RDS establishes a peer-to-peer logical link between the UE and SCEF or P-GW. The logical link is identified by a pair of port numbers and EPS bearer ID. RDS frame consists of a header and an information field of variable length. The header contains information about port numbers and the frame number that is used to identify the frame and provide reliable transmission. The information field contains the payload to be transferred between the UE and SCEF or P-GW interpreted as uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).
Gupta does not teach determine an App ID for a destination server based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server.
However Huang teaches determine an App ID for a destination server based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server( Huang [0022] and [0050] through processor, objects to be created as an extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 15. Gupta and Huang teach the a IoT device of claim 13, and Gupta further teaches 
determine whether a port query is supported by the IoT device in response to determining that the LwM2M security object indicating the App ID of the destination server does not indicate the RDS destination port and RDS source port pair to communicate with the destination server(Gupta [0048] ,[0074] and [0207] Fig 20 RDS reliable service RDS_Query_Port_List parameter allows the originator to query that and which destination port number will be used for the application intended to receive the frames on the SCEF or P-GW side based on the security function for the destination server interpreted as LwM2M security object indicating the App ID of the destination server); and
send a query to a Service Capability Exposure Function (SCEF) in a NIDD data call requesting the RDS source port and RDS destination port pair to communicate with the destination server in response to determining that a port query is supported by the IoT device(Gupta [0033] and [0040] Fig 20 RDS establishes a peer-to-peer logical link between the UE and SCEF or P-GW. The logical link is identified by a pair of port numbers and EPS bearer ID. RDS frame consists of a header and an information field of variable length. The header contains information about port numbers and the frame number that is used to identify the frame and provide reliable transmission. The information field contains the payload to be transferred between the UE and SCEF or P-GW interpreted as uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).
Gupta does not teach wherein the processor is further configured with processor-executable instructions determine whether a Lightweight Machine-to-Machine (LwM2M) security object indicating an Application Identifier (App ID) of a destination server indicates an RDS source port and RDS destination port pair to communicate with server
However Huang teaches wherein the processor is further configured with processor-executable instructions to: determine whether a Lightweight Machine-to-Machine (LwM2M) security object indicating an Application Identifier (App ID) of a destination server indicates an RDS source port and RDS destination port pair to communicate with server( Huang [0022] [0050] through processor, objects to be created as an extension of the light weight M2M ( LWM2M) client or standalone client for server-initiated bootstrap for service profile interpreted as based on a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server )..
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 16. Gupta and Huang teach the IoT device of claim 15, and Gupta further teaches wherein the processor is further configured with processor-executable instructions to:
determine the RDS source port and RDS destination port pair to communicate with the destination server based on the App ID for the destination server and the APN connection profile object in response to determining that port queries are not supported by the IoT device(Gupta [0048] ,[0074] and [0207] Fig 20 RDS reliable service RDS_Query_Port_List parameter allows the originator to query that and which destination port number will be used for the application intended to receive the frames on the SCEF or P-GW side for the destination server interpreted APN connection profile object in response to determining that port queries are not supported by the IoT device); and
send uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to the SCEF for routing to the destination server(Gupta [0033] and [0040] Fig 20 RDS establishes a peer-to-peer logical link between the UE and SCEF or P-GW. The logical link is identified by a pair of port numbers and EPS bearer ID. RDS frame consists of a header and an information field of variable length. The header contains information about port numbers and the frame number that is used to identify the frame and provide reliable transmission. The information field contains the payload to be transferred between the UE and SCEF or P-GW interpreted as uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).

Regarding claim 17. Gupta and Huang teach the IoT device of claim 16, and Huang further teaches wherein:
the IoT device is an LwM2M client device (Huang [0035] IoT enabled device is LWM2M interpreted as IoT device is an LwM2M client device ); and the destination server is an LwM2M server (Huang [0036] LWM2M OMA-DM 230 interpreted as destination server is an LwM2M server) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 18. Gupta and Huang teach the IoT device of claim 17, and Huang further teaches wherein the destination server is a LwM2M bootstrap server (Huang [0036][0070] LWM2M OMA-DM 230 interpreted as destination server is a LwM2M bootstrap server).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 20. Gupta and Huang teach the IoT device of claim 14, and Huang further teaches wherein the processor is further configured with processor-executable instructions to determine the App ID for the destination server based on the LwM2M security object associated with the destination server by determining the App ID for the destination server based at least in part on the App ID list in the APN connection profile object(Huang [0062] service profile interpreted as profile object within , DB may be queried with, for example, a subscriber ID, a UE ID, and/or an APN ID interpreted as Access Point Name (APN) connection profile object which include the subscriber ID interpreted as determine the App ID for the destination server based on the LwM2M security object associated with the destination server by determining the App ID for the destination server based at least in part on the App ID list in the APN connection profile object) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 21. Gupta and Huang teach the IoT device of claim 13, and Gupta further teaches wherein the processor is further configured with processor-executable instructions to:
determine whether an RDS source port and RDS destination port pair to initiate communication with the destination server is indicated in a Lightweight Machine-to-Machine (LwM2M) security object associated with the destination server(Gupta [0048] ,[0074] and [0207] Fig 20 RDS reliable service RDS_Query_Port_List parameter allows the originator to query that and which destination port number will be used for the application intended to receive the frames on the SCEF or P-GW side based on the security function for the destination server interpreted as LwM2M security object indicating the App ID of the destination server); and
send uplink traffic including the RDS source port and RDS destination port
pair in the NIDD data call to a Service Capability Exposure Function (SCEF) for
routing to the destination server in response to determining that the RDS source port and RDS destination port pair to initiate communication with the destination server is indicated in the LwM2M security object (Gupta [0033] and [0040] Fig 20 RDS establishes a peer-to-peer logical link between the UE and SCEF or P-GW. The logical link is identified by a pair of port numbers and EPS bearer ID. RDS frame consists of a header and an information field of variable length. The header contains information about port numbers and the frame number that is used to identify the frame and provide reliable transmission. The information field contains the payload to be transferred between the UE and SCEF or P-GW interpreted as uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).

Regarding claim 22. Gupta and Huang teach the IoT device of claim 21, and Gupta further teaches wherein the processor is further configured with processor-executable instructions to:
determine the RDS source port and RDS destination port pair to initiate communication with the destination server based on the determined App ID for the destination server from the LwM2M security object and the APN connection profile object as a reference into the RDS source port list and the RDS destination port list in response to determining that the RDS source port and RDS destination port pair to initiate communication with the destination server are not indicated in the LwM2M security object(Gupta [0048] ,[0074] and [0207] Fig 20 RDS reliable service RDS_Query_Port_List parameter allows the originator to query that and which destination port number will be used for the application intended to receive the frames on the SCEF or P-GW side based on the security function for the destination server interpreted as LwM2M security object indicating the App ID of the destination server); and
send the uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to the SCEF for routing to the destination server(Gupta [0033] and [0040] Fig 20 RDS establishes a peer-to-peer logical link between the UE and SCEF or P-GW. The logical link is identified by a pair of port numbers and EPS bearer ID. RDS frame consists of a header and an information field of variable length. The header contains information about port numbers and the frame number that is used to identify the frame and provide reliable transmission. The information field contains the payload to be transferred between the UE and SCEF or P-GW interpreted as uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call to a Service Capability Exposure Function (SCEF) for routing to the destination server).

Regarding claim 23. Gupta teaches a Reliable Delivery Service (RDS) destination port list, and a RDS source port list, (Gupta [0332] and [0343] RDS_PORT_MGMT for RDS port management operations. the command frame can include a source port field, a destination port field, and an application identifier field This command is used to discover the list of all port numbers and associated application on the receiver, to reserve a port on receiver and release a port on the receiver by setting the Port Mgmt Command ), wherein the App ID list indicates App IDs for two or more servers (Gupta [0057] and [0185] Fig 4 Application Identifier 407 interpreted as App IDs by a server pool with one or more network element 1320 as shown in figure 13 interpreted as two or more servers), the RDS destination port list indicates respective RDS destination ports to communicate with the two or more servers( Gupta [0185] by a server pool with one or more network element 1320 as shown in figure 13 interpreted as communicate with the two or more servers), and the RDS source port list indicates respective RDS source ports to communicate with the two or more servers( Gupta [0040] and [0185] RDS frames, the UE and the SCEF which source port number will be used for the application and which destination port number will be used for the application intended to receive the frames on the SCEF or P-GW side by a server pool with one or more network element 1320 as shown in figure 13 interpreted as communicate with the two or more servers), and wherein the APN connection profile object correlates the respective RDS destination ports(Gupta [0038 ] and [0041] for both IP and non-IP APNs interpreted as APN connection profile object, RDS protocol, associated with destination port numbers that use RDS interpreted as correlates the respective RDS destination ports) and the respective RDS source ports with the APP IDs for each of the two or more servers( Gupta [0053] and [0185] and Fig 4 RDS_Reserve_Port Command frame 401 can include Source Port number 403 and Application Identifier 407 by a server pool with one or more network element 1320 as shown in figure 13 interpreted as communicate with the two or more servers); and send the APN connection profile object to an IoT device establishing a single non-Internet Protocol (non-IP) data delivery (NIDD) data call(Gupta [0041] and [0180] , for subscription to non-IP APNs data delivery interpreted as establishing the NIDD data call, IoT UEs with processor as shown in Fig 22 exchanging data with device as shown in Fig 13 interpreted as receiving, by a processor of the IoT device ).
Gupta does not teach a server, comprising: a processor configured with processor-executable instructions to perform operations to:generate an Access Point Name (APN) connection profile object including an Application Identifier (App ID) list
However Huang teaches a server, comprising: a processor configured with processor-executable instructions to perform operations to: generate an Access Point Name (APN) connection profile object including an Application Identifier (App ID) list (Huang [0050] [0062] service profile interpreted as profile object within , DB may be queried with, for example, a subscriber ID, a UE ID, and/or an APN ID interpreted as Access Point Name (APN) connection profile object which include the subscriber ID interpreted as Application Identifier (App ID) list).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

Regarding claim 24. Gupta and Huang teach the server of claim 23, and Huang further teaches wherein the processor is further configured with processor-executable instructions such that the IoT device is a Lightweight Machine-to-Machine (LwM2M) client device(Huang [0035] IoT enabled device is LWM2M interpreted as IoT device is an LwM2M client device ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta by incorporating the teachings of Huang.
Doing so the timer values may have a finer granularity corresponding to the capabilities and operation of the UE, and in turn, may improve operational (e.g., battery life, etc.) and communicative functionalities (e.g., transmission and reception of data) at the UE, and correspondingly improve wireless service.

12.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over of Gupta (Pub No: US 2022/0078863 A1) in view of Huang et al. (Pub No : US 2020/0296665 A1) in further view of He et al (Pub N o: US 2020/0037343 A1).

Regarding claim 7. Gupta and Huang teach the method of claim 4, Gupta and Huang do not teach wherein the NIDD data call simultaneously routes uplink traffic for up to 16 RDS destination ports
However He teaches wherein the NIDD data call simultaneously routes uplink traffic for up to 16 RDS destination ports (He [0253] and [0298] uplink traffic of 16 bit destination on layer 2 , interpreted as traffic for up to 16 RDS destination ports) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta and Huang by incorporating the teachings of He. Doing so a new 16 bits-long number produced from destination layer-2 ID is implicitly carried by the CRC. i.e., the CRC is scrambled with a new 16 bits-long number produced from destination layer-2 ID. There is an algorithm that is known to both the transmitter and the receiver and produces the new 16 bits-long number.

Regarding claim 19. Gupta and Huang teach the IoT device of claim 16,
Gupta and Huang do not teach wherein the processor is further configured with processor-executable instructions to send the uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call that simultaneously routes uplink traffic for up to 16 RDS destination ports
However He teaches wherein the processor is further configured with processor-executable instructions to send the uplink traffic including the RDS source port and RDS destination port pair in a NIDD data call that simultaneously routes uplink traffic for up to 16 RDS destination ports(He [0253] and [0298] uplink traffic of 16 bit destination on layer 2 , interpreted as traffic for up to 16 RDS destination ports) .
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Gupta and Huang by incorporating the teachings of He. Doing so a new 16 bits-long number produced from destination layer-2 ID is implicitly carried by the CRC. i.e., the CRC is scrambled with a new 16 bits-long number produced from destination layer-2 ID. There is an algorithm that is known to both the transmitter and the receiver and produces the new 16 bits-long number.

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455